Mr. Justice Dever delivered the opinion of ’the court. 5. Carriers, § 199* — when hill' of lading is prima facie proof of condition of goods at time of receipt hy initial carrier. Bills of lading issued by an initial carrier reciting that the goods are in apparent good order are prima facie proof of the condition of the goods at the time they were received by the initial carrier, for shipment, in an action by a consignee against a terminal carrier for breach of contract in failing to transport the goods safely.